Title: To James Madison from Henry St. George Tucker, 10 November 1819
From: Tucker, Henry St. George
To: Madison, James


Dear SirNovember 10. 1819. Winchester.
When Judge Holmes was in Orange he forwarded to me a claim of yours on the Messrs. Baldwins to bring suit on, which I accordingly did without delay. It is with great regret I now inform you that they have at length declared themselves insolvent, and I fear a recovery from them is hopeless. The object of this note is to request your directions on this subject. Should you wish the suit prosecuted further I will do so, but I would beg leave to suggest the propriety of permitting it to be discontinued to save Costs Should such a procedure seem to be adviseable. Permit me to avail myself of this occasion to Express to you the sincere respect with which I am Dear Sir your Obedt. Sert.
H: S: G: Tucker
